DETAILED ACTION
This action is responsive to the following communication: the preliminary amendment filed on 11/03/2022.  This action is made Non-Final.
Claims 1-15 are pending in the case.  Claims 1, 6 and 11 are independent claims.  

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claims for the benefit of U.S. Patent application No. 16/130,838 (now U.S. Patent No. 11,157,135) filed on 09/13/2018 which is a continuation of U.S. application No. 14/641,287 filed on 03/06/2015 (now U.S. Patent No. 10,114,521) which in turn claims the benefit of U.S. Application No. 62/044,987 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 7 is objected to because of the following informalities:  there is a typo in the claim: the term “wherein” is recited twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Chaudhri et al. (US 2009/0058821 A1; hereinafter as Chaudhri).

As to claims 1, 6, 11, Chaudhri discloses:
An electronic device (see Fig. 4 and ¶ 0040-0041), A method (see ¶ 0006-0008), a non-transitory computer-readable storage medium (see ¶ 0040), the device comprising: 
a touch-sensitive display (see Fig. 4 and ¶ 0055-0056); 
one or more processors (see Fig. 4 and ¶¶ 0044); and 
memory storing one or more programs configured to be executed by the one or more processors (see Fig. 4 and ¶¶ 0044), the one or more programs including instructions for: 
displaying, on the touch-sensitive display, a user interface including a plurality of application icons for launching application programs, wherein the plurality of application icons include a first application icon displayed at a first size and a second application icon displayed at a second size, the first and second application icons arranged in a first arrangement (see Fig. 1-2B and ¶¶ 0021-0023; a plurality of application icons are displayed in a first arrangement as illustrated in Fig. 2A, the device detects a user initiating the interface reconfiguration mode, the icons are displayed in their default sizes); 
while displaying the user interface, detecting a set of one or more user inputs (see Fig. 1-2B and ¶¶ 0021-0023; the device detects a user initiating the interface reconfiguration mode, the icons can be moved/dragged from one position to another position); and 
in response to the set of one or more user inputs, rearranging the first and second application icons into a second arrangement, different than the first arrangement (see Fig. 11B-11D, 11J-11K and ¶¶ 0283-0285; stock application icon 149-2 is dragged/moved to a second location), wherein rearranging the first and second application icons into the second arrangement (see Fig. 1, 2A-2D  and ¶ 0022, 0034, 0060-0061; icons can be dragged from one location to another location of the graphical user interface) includes: 
displaying the first application icon at a third size, greater than the first size (see Fig. 0061; when the device 500 enters an interface reconfiguration mode, the icons 502 that are movable are displayed at a scaled size (e.g., scaled up by 150%)); and 
displaying the second application icon at a fourth size, greater than the second size (see Fig. 0061; when the device 500 enters an interface reconfiguration mode, the icons 502 that are movable are displayed at a scaled size (e.g., scaled up by 150%)).  

As to claims 2, 7, 12, the rejection of claim 1 (6, 11) is incorporated.  Chaudhri further discloses: wherein rearranging the first and second application icons into the second arrangement includes moving the first application icon from a first location to a second location, different than the first location (see Fig. 1, 2A-2D  and ¶ 0022, 0034, 0060-0061; icons can be repositioned such as can be dragged from one location to another location of the graphical user interface).  

As to claims 3, 8, 13, the rejection of claim 1 (6, 11) is incorporated.  Chaudhri further discloses: wherein the set of one or more inputs includes: a first input corresponding to a request to operate the user interface in a reconfiguration mode; and a second input directed at the first application icon (see Fig. 1-2B and ¶¶ 0021-0023, 0034, 0060-0061; the device detects a user initiating the interface reconfiguration mode, the icons can be moved/dragged from one position to another position).

As to claims 4, 9, 14, the rejection of claim 1 (6, 11) is incorporated.  Chaudhri further discloses: detecting user input corresponding to a request to exit a reconfiguration mode; and in response to detecting the user input, exiting the reconfiguration mode (see ¶ 0061; exit the interface reconfiguration mode).

As to claims 5, 10, 15, the rejection of claim 4 (9, 14) is incorporated.  Chaudhri further discloses: after exiting the reconfiguration mode, displaying the first application icon at the first size and the second application icon at the second size (see ¶ 0061; when the device 500 enters an interface reconfiguration mode, the icons 502 that are movable are displayed at a scaled size (e.g., scaled up by 150%). When the device 500 exits the interface reconfiguration mode, the icons 502 are displayed at their original size).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Kim (US 2013/0185648 A1): discloses a user interface reconfiguration unit may dynamically reconfigure graphic objects that are displayed on the display unit, using the characteristic information generated by the characteristic information generator  or the characteristic information stored in the characteristic information database. The graphic objects may include execution icons of applications. The user may touch or click on a graphic object displayed on the display unit to initiate the execution of a corresponding application. For example, the user interface reconfiguration unit may classify the graphic objects using the characteristic information (see ¶ 0088).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179